PER CURIAM.
OPINION
Appellant, Arturo Martinez, attempts to appeal from a judgment entered by the County Court at Law No. 2 in Cameron County, Texas, in cause number CL-B-25,-541. On December 12, 1986, appellant timely filed a Motion For Extension of Time to File a Cost Bond, and on January 5,1987, he timely filed a Motion For Extension of Time to File the Record. This Court, on January 5, 1987, requested the attorney for appellant to send a court reporter’s affidavit and a district clerk’s affidavit, in order that they could be attached to appellant’s motion. See Tex.R. App.P. 73(i) and this Court’s local rule V.A.(3). Also on January 7, 1987, in order to determine if the requirements of Tex.R.App.P. 41(a)(2) had been met, this Court requested him to send a certified copy of the cost bond to be attached to his prior motion. Again, on February 23, 1987, he was requested to send a certified copy of the cost bond and also a court reporter’s affidavit. To date no bond, court reporter’s affidavit, district clerk’s affidavit or record has been filed with this Court.
On April 9, 1987, notice was given to appellant’s attorney that the appeal would be dismissed unless appellant or any party desiring to continue the appeal could show cause, in writing within ten days, why the appeal should not be dismissed.
The Court, having considered the failure of appellant to timely file a bond or a record, and his failure to amend his motions after three months, is of the opinion that appellant’s motions for extension of time to file the cost bond and the record should be dismissed and the appeal should be dismissed.
The appeal is hereby DISMISSED FOR WANT OF JURISDICTION. Costs of the appeal are adjudged against the appellant, Arturo Martinez.